Citation Nr: 1715039	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  15-19 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied service-connection claim for a bilateral hearing loss disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1948 to September 1952.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction of the claims file is with the Oakland, California RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a bilateral hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2001 rating decision denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.  The Veteran received notice of this decision in October 2001, but did not submit additional evidence within one year of that decision, nor did he initiate an appeal. 

2.  Evidence pertaining to the Veteran's bilateral hearing loss disability received since October 2001 was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The October 2001 rating decision that denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.   Evidence received since the October 2001 rating decision is new and material, and the Veteran's claim for service connection for a bilateral hearing loss disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is reopening the Veteran's claim for service connection for bilateral hearing loss.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, is not considered prejudicial to the Veteran.

II.   New and Material Evidence

The Veteran seeks to reopen his claim for entitlement to service connection for a bilateral hearing loss disability.  

The evidence reflects that a claim for entitlement to service connection for a bilateral hearing loss disability was last denied in October 2001.  The Veteran's claim was initially denied in a February 2000 rating decision, but the RO readjudicted the Veteran's claim in October 2001 following enactment of the VCAA. The Veteran did not appeal this determination, nor did he submit additional evidence in support of his claim within one year.  As such, the October 2001 rating decision is final.  See 38 C.F.R. §§ 3.156, 20.1103 (2016).

The Board notes that in correspondence received on September 20, 2013, the Veteran suggested that his original claim filed in May 1999 remained on appeal, noting that, although he received confirmation from VA that the evidence he had submitted at the time was received, he received no decision regarding his claim.   To the extent the Veteran is arguing that the October 2001 rating decision is not final, the Board disagrees.  Indeed, the record contains an October 24, 2001 letter sent from the RO to the Veteran at his address of record indicating that his service-connection claim for hearing loss claim was denied.  A copy of the October 2001 Rating Decision, as well as a Notice of Procedural and Appellate Rights was attached to this letter.  The letter was not returned to VA as undeliverable by the Post Office, and is presumed to have been mailed to the Veteran.  

In this regard, the presumption of regularity states that VA and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005).  For the purposes of this appeal, the presumption of regularity extends to the Veterans Service Center Manager and to other officials at the RO who were responsible for notifying the Veteran of the prior rating decision in connection with his claim for service connection for hearing loss.  See Woods v. Gober, 14 Vet. App. 214, 220-21   (2000); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to official duties of the RO).  Significantly, the Veteran may rebut the above presumption by submitting clear evidence to the effect that VA's regular mailing practices were not followed in his case.  In this regard, the Court has held that the question of whether clear evidence exists to rebut the presumption of regularity is a question of law.  See Crain v. Principi, 17 Vet. App. 182, 188 (2003).  An 'assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process.'  Jones v. West, 12 Vet. App. 98, 102 (1998).  

As noted above, the October 2001 letter was mailed to the Veteran's correct address (which remains current), and was not returned as undeliverable.  The Veteran did not correspond with VA for over a decade following the mailing of this letter, and his mere assertion that he received no decision regarding his original claim simply does not rebut the presumption.  

That stated, the Board is reopening the Veteran's claim below.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously submitted to agency decisionmakers which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this instance, among other reasons, the October 2001 rating decision denied the Veteran's hearing loss claim on the basis that there was no evidence of treatment, or complaints of hearing loss during service.  The Board finds that new and material evidence would consist of evidence of an in-service injury. 

Here, the Veteran submitted lay statements received in May 2014 indicating that although his DD-214 indicates he was an Aviation Supply Clerk, when he was assigned to the USS Turner for sea duty, no such positions existed, and he was assigned, and served, as an Ordinary Seaman (Boatswain Mate).  He then stated that as a matter of routine course, he had to man a 40mm gun, which exposed him to acoustic trauma during service.

This information was not previously considered, and the credibility of the Veteran's statement for the purposes of reopening his claim is presumed.  See Justus.  This additional evidence is neither cumulative nor redundant of previously submitted evidence, and it is material since the evidence raises the possibility of substantiating the claim of service connection for a bilateral hearing loss disability.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened and the Veteran's appeal, to that extent only, is granted.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral hearing loss disability; to this extent only, the appeal is granted.


REMAND

The Veteran seeks entitlement to service connection for a bilateral hearing loss disability and tinnitus.  Private audiograms dated in 1994 show the presence of a bilateral hearing loss disability for VA purposes, and the Veteran is competent to report a diagnosis of tinnitus.  While the Veteran's service treatment records do not show any complaints of or treatment for these conditions, the records indicate that the Veteran may have been exposed to gunfire and acoustic trauma during service while serving on board a ship and performing duties as a Seaman.  There has been no examination conducted to ascertain whether his currently diagnosed bilateral hearing loss or tinnitus is related to his service.  Such examinations must be performed before the Board can render a decision. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Schedule the Veteran for a VA examination to assess the nature and etiology of his bilateral hearing loss and tinnitus disabilities.  A copy of the claims file must be provided to, and reviewed by the examiner.  The examiner should take a history from the Veteran regarding the nature and progression of his claimed disabilities.  Upon review of the record and examination of the Veteran, the examiner provide responses to each of the following:   

(a)   Is it at least as likely as not (50 percent probability or more) that the Veteran has a bilateral hearing loss disability that had its onset in, or is otherwise related to his period of active duty service, to include in-service noise exposure?    

(b)   Is it at least as likely as not that the Veteran has tinnitus that had its onset in, or is otherwise related to his period of active duty service, to include in-service noise exposure?

(c)  Notwithstanding the answer to (b), is it is at least as likely as not that the Veteran's tinnitus was caused or aggravated beyond its natural progression by his bilateral hearing loss disability?

For purposes of these opinions, the examiner should assume as true that the Veteran was exposed to loud noises in service, as he so describes.  The examiner should also consider the Veteran's statements that he was exposed to, at most, moderate noise post-service.

The examiner is advised that the lack of in-service complaints or treatment is not necessarily fatal to the Veteran's claims for service connection for hearing loss and tinnitus.  See Hensley v Brown, 5 Vet. App. 155 (1993) (service connection is not precluded simply because it was not noted in service; rather service connection may be awarded if the evidence supports the conclusion that the hearing loss or tinnitus is causally related to service).  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

A complete rationale for all opinions expressed must be provided. 

2.   Once the above-requested development has been completed, readjudicate the Veteran's service-connection claims for a bilateral hearing loss disability and tinnitus.  If the claims remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case must then be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


